Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered December 22, 1998, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Alexander, 97 NY2d 482, 485). The court conducted a suitable inquiry in which defendant received an adequate opportunity to be heard (see People v Frederick, 45 NY2d 520), and nothing in his plea allocution cast doubt on his guilt. Defendant’s claim of compulsion was properly rejected as vague and conclusory, and, based on defendant’s psychiatric evaluations and its own recollection of the plea, the court properly rejected defendant’s claim that his use of medication and his mother’s recent death rendered his plea involuntary (see People v Wheeler, 289 AD2d 10, lv denied 97 NY2d 763; People v Roesch, 289 AD2d 421, lv denied 98 NY2d 640). The fact that defendant was not informed that his bargained-for term would run consecutively with the undischarged sentence on a previous conviction did not impair the voluntariness of the plea, since the requirement that the sentences run consecutively was a statutory mandate and not a part of the plea agreement (see People v Johnson, 183 AD2d 573, lv denied 80 NY2d 905). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.